Name: 80/1050/EEC: Commission Decision of 28 October 1980 approving a programme relating to seeds and propagating material in the Land Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D105080/1050/EEC: Commission Decision of 28 October 1980 approving a programme relating to seeds and propagating material in the Land Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 308 , 19/11/1980 P. 0010****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 APPROVING A PROGRAMME RELATING TO SEEDS AND PROPAGATING MATERIAL IN THE LAND BADEN-WUERTTEMBERG PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1050/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED ITS PROGRAMME RELATING TO SEEDS AND PROPAGATING MATERIAL IN THE LAND BADEN-WUERTTEMBERG ON 29 JANUARY 1980 AND SUPPLIED ADDITIONAL INFORMATION ON 5 JUNE 1980 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION , CONCENTRATION AND RATIONALIZATION OF FACILITIES FOR THE COLLECTION , PROCESSING , STORING , PACKAGING AND TRANSPORT OF SEEDS AND PROPAGATING MATERIAL WITH THE AIM OF ADAPTING THESE FACILITIES TO THE INCREASING DEMAND FOR SUPERIOR QUALITY SEEDS AND PROPAGATING MATERIAL ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SEED AND PROPAGATING MATERIAL SECTOR IN BADEN-WUERTTEMBERG ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO SEEDS AND PROPAGATING MATERIAL IN THE LAND BADEN-WUERTTEMBERG FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 29 JANUARY 1980 FOR WHICH ADDITIONAL INFORMATION WAS SUPPLIED ON 5 JUNE 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT